Citation Nr: 1824790	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to September 20, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified before the undersigned at an April 2016 Board video conference hearing.  A hearing transcript is of record.  

The December 2013 rating decision on appeal granted service connection at a noncompensable rate for right ear hearing loss and denied service connection for left ear hearing loss due to lack of a left ear hearing loss disability.  In response, the Veteran initiated appeals as to entitlement to service connection for left ear hearing loss, and entitlement to an initial compensable rating for right ear hearing loss.  In June 2016, the Board granted service connection for left ear hearing loss and directed that the remaining issue on appeal be characterized as entitlement to an initial compensable rating for bilateral hearing loss, as reflected on the title page.  In October 2016, the RO granted a 50 percent increased rating effective September 20, 2016.  However, as the Veteran has not indicated satisfaction with this rating, the issue remains on appeal.


FINDINGS OF FACT

1.  Prior to January 15, 2014, bilateral hearing loss was no worse than level I in the right ear and level I in the left ear.  

2.  From January 15, 2014, to September 20, 2016, bilateral hearing loss was no worse than level VI in the right ear and level VII in the left ear.



3.  From September 20, 2016, to August 1, 2017, bilateral hearing loss was no worse than level VI in the right ear and level XI in the left ear.

4.  From August 1, 2017, bilateral hearing loss was no worse than level VI in the right ear and level VI in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2014, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  From January 15, 2014, to September 20, 2016, the criteria for a 30 percent rating, but no higher, for bilateral hearing loss, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

3.  From September 20, 2016, to August 1, 2017, the criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

4.  From August 1, 2017, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board need not search for and address procedural arguments the Veteran fails to raise.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In this case, the Veteran has alleged that a December 2017 VA examiner "had a rude attitude," "did not take the time to listen to anything I said," and "quickly ended my testing," among other things.  February 2018 statement.  This contention ultimately amounts to a challenge to the VA examiner's competent performance of the examination.  As will be discussed later in this decision, the Board also notes challenges to the honesty of the Veteran's participation efforts in furtherance of his appeal, both within and without the December 2017 VA examination.

In the absence of evidence to the contrary, VA examiner competence is presumed based on a presumption of regularity.  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Thus, VA examiner medical judgments are also presumed to be sound in the absence of sufficient contrary evidence.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (2011).  

The Board notes that perceived rudeness on the part of December 2017 VA examiner, while unfortunate, does not speak to the validity of audiometric testing results.  The December 2017 VA examination report does not otherwise reflect any prejudicial fabrication or bias towards the Veteran.  The report, however, reflects the examiner's impression of the Veteran's participation in speech recognition testing to be less than earnest.  While disinclined to find that the Veteran has overcome the presumption of regularity in this case, but nonetheless acknowledging the Veteran's allegations, the Board shall disregard the most recent December 2017 VA examination report for rating purposes, as it would reflect the Veteran as entitled to a noncompensable rating for bilateral hearing loss and significantly reduce his entitlement for bilateral hearing loss if relied upon.  

The examiner has also contended that during an August 2013 VA examination, he found it, "difficult to hear the tester's directions," and that he heard, "what sounded like an echo as the words the tester said were being spoken."  June 2014 VA Form 9.  The Veteran went on to state that he, "knew the test was incorrect."  Id.  The Board similarly finds that these contentions fail to overcome the presumption of regularity.  The August 2013 VA examination report contains no indications of any testing malfunctions or technical difficulties.  Consequently, the August 2013 VA examination report remains adequate and probative for VA purposes.

II. Increased Rating

A. Legal Criteria

The adverse impact of a veteran's service-connected disability on his or her ability to function under the ordinary conditions of daily life, including employment, as compared with applicable Schedule for Rating Disabilities criteria, determines the veteran's disability rating.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA shall assign the higher of two applicable ratings if the disability more nearly approximates its criteria; otherwise, the lower rating shall be assigned.  See 38 C.F.R. § 4.7.  When an appeal is based on the assignment of an initial rating for a disability, VA shall evaluate the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA shall stage ratings when a service-connected disability exhibits symptoms warranting different ratings for distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Mechanical application of the Rating Schedule to the numeric designations for audiometry evaluations determines disability ratings for hearing impairment.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," determines a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," determines a percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ultimately, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

II. Analysis

Veteran contends that his bilateral hearing loss warrants an initial increased rating throughout the entire appeal period, which began on August 24, 2012, the date of the Veteran's original claim for service connection for bilateral hearing loss.

The Board must first note that the record presents numerous audiology examination reports that differ significantly from each other.  The plainest example of this phenomenon can be seen when comparing August 2017 and December 2017 VA examination reports.  As will be discussed further below, the August 2017 VA examination report essentially shows the Veteran to be completely deaf, whereas the December 2017 VA examination report reflects noncompensable hearing loss.  Both examination reports raise question as to the Veteran's honest participation in word recognition testing.  The August 2017 VA examiner remarked, "Speech recognition is extremely poor in each ear, far worse than hearing loss would suggest."  Four months later, the separate December 2017 VA examiner stated:

I reviewed his C&P audiogram done on 8/1/2017 by a QTC provider.  This audiogram is NOT reliable or consistent.  Veteran is responding at a severe hearing loss.  This is not accurate with his communication abilities.  The speech recognition test and his pure tone threshold averages are not in agreement on this test.  In addition, the word recognition scores are not consistent with veteran's ability to carry on a conversation.  

The Board finds that these notes, taken from two different examiners within four months of each other, constitute evidence of the Veteran's noncredible participation in audiologic testing.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, inconsistency of audiological testing constitutes the primary detractor from the Veteran's credibility.  The Board further finds it less likely than not that every examination with testing results unfavorable to the Veteran's claim was marred by either technical malfunction or examiner bias, as the Veteran has alleged.  

The Board notes that the Veteran's credibility appears most suspect when participating in speech discrimination.  As a result, the Board has disregarded speech recognition testing results for rating purposes where issue has been raised as to their credibility.  In such instances, the Board has rated the Veteran's hearing loss based on Table VIa of 38 C.F.R. § 4.85, which provides for the numeric designation of hearing impairment based only on puretone threshold average.  However, as discussed further below, the record contains other audiology examination reports that do not contain adequate speech recognition testing results for VA purposes due to a lack of indication of use of the Maryland CNC word list.  In the interest of equity, the Board therefore has applied Table VIa to audiometric evidence taken within the appeal period where the Maryland CNC test is not indicated, if such application resulted in an increased rating for the Veteran.

In light of the above circumstances, and after review of the remaining evidence of record, the Board finds the Veteran entitled to the following staged ratings throughout the appeal period:

A. Prior to January 15, 2014

VA obtained an August 2013 examination in connection with the Veteran's original service connection claim.  Audiological threshold levels at 1000, 2000, 3000, and 4000 Hertz were 30, 35, 35, and 35 on the right; and 25, 30, 25, and 25 on the left. Average puretone threshold hearing levels were 33.75 on the right and 26.25 on the left.  Speech discrimination scores were noted as 100 percent on both the right and left.  As no issues with speech discrimination was indicated, the Board applies these scores to Table VI, which results in Roman numeral designations of I for the right ear and I for the left.  When applied to Table VII, these numerals yield a noncompensable rating.  Consequently, the medical evidence fails to support a compensable rating for this stage of the appeal period.  

B. January 15, 2014, to September 20, 2016

The Veteran submitted a January 2014 private audiology examination report.  The report contains no listed puretone thresholds, and the audiometric chart is largely illegible to the Board.  Nevertheless, the June 2014 private examination report reflects puretone threshold averages of 73 and 77 of the right and left ears, respectively.  The report lacks any indication as to whether the Maryland CNC was used for speech discrimination testing.  Thus, under Table VIa for numeric designation of hearing impairment based only on puretone threshold average, the Veteran's puretone threshold averages result in Roman numeral designations of VI for the right ear and VII for the left.  When applied to Table VII, these numerals yield a 30 percent rating.  Consequently, this medical evidence supports a 30 percent rating as of January 15, 2014, until the next stage of the appeal period.

The Board notes a January 8, 2015 VA audiology consult report reflects audiological threshold levels at 1000, 2000, 3000, and 4000 Hertz were 35, 40, 50, and 50 on the right; and 40, 40, 45, and 50 on the left.  Average puretone threshold hearing levels were 43.75 on the right and 43.75 on the left.  Use of the Maryland CNC was not indicated.  Under Table VIa, the Veteran's puretone threshold averages result in Roman numeral designations of II for the right ear and II for the left.  When applied to Table VII, these numerals yield a noncompensable rating.  However, as the January 2015 audiology consult was not taken for compensation and pension purposes, did not employ the Maryland CNC, and does not support a higher evaluation for the Veteran, the Board shall disregard it for rating purposes.

The Board also notes the Veteran submitted a February 2016 letter from his chiropractor.  The chiropractor employed a "spoken" and "whispered" word test that, in his opinion, supported 40 percent hearing loss in each year.  The Board notes that to be adequate for VA purposes, audiology tests must at least be conducted by a licensed audiologist.  38 C.F.R. § 4.85(a).  Consequently, the February 2016 private chiropractor letter cannot serve as competent evidence of the Veteran's hearing loss severity.

C. September 20, 2016, to August 1, 2017
  
A September 2016 VA examination report reflects audiological threshold levels at 1000, 2000, 3000, and 4000 Hertz were 55, 60, 60, and 60 on the right; and 50, 65, 65, and 65 on the left.  Average puretone threshold hearing levels were 58.75 on the right and 61.25 on the left.  Speech discrimination scores were noted as 60 percent on the right and 16 percent on the left.  As no issues with speech discrimination were indicated, the Board applies these scores to Table VI, which results in Roman numeral designations of VI for the right ear and XI for the left.  When applied to Table VII, these numerals yield a 50 percent rating.  Consequently, this evidence supports a 50 percent rating for bilateral hearing loss as of September 20, 2016, the date of the September 2016 VA examination, until the next stage of the appeal period.  The Board notes that applying the September 2016 right ear puretone thresholds to Table VIa based on an exceptional pattern of hearing impairment does not result in a higher rating for the Veteran.  See 38 C.F.R. § 4.86.

D. From August 1, 2017

An August 2017 VA examination report reflects audiological threshold levels at 1000, 2000, 3000, and 4000 Hertz were 75, 70, 70, and 70 on the right; and 75, 75, 70, and 70 on the left.  Average puretone threshold hearing levels were 71 on the right and 72 on the left.  Speech discrimination scores were noted as 10 percent on the right and 6 percent on the left.  However, as discussed earlier in this decision, the Board finds that the August 2017 VA examination speech discrimination scores are based on an inaccurate factual premise  - which is that the Veteran participated honestly in speech discrimination testing.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.)  As such, the Board will afford the Veteran reasonable doubt and evaluate hearing impairment using only the August 2017 puretone threshold averages under Table VIa, which results in Roman numeral designations of VI for the right ear and VI for the left.  When applied to Table VII, these numerals yield a 30 percent rating.  The Board finds this evidence to adequately support a reduction of the Veteran's 50 percent rating for bilateral hearing loss to a 30 percent rating as of August 1, 2017.

A December 2017 VA examination report reflects audiological threshold levels at 1000, 2000, 3000, and 4000 Hertz were 40, 35, 45, and 45 on the right; and 45, 40, 45, and 45 on the left.  Average puretone threshold hearing levels were 41 on the right and 44 on the left.  Speech discrimination scores were noted as 94 percent on the right and 96 percent on the left.  When applied to Table VI, these scores result in Roman numeral designations of I for the right ear and I for the left.  When applied to Table VII, these numerals yield a noncompensable rating.  However, as discussed earlier in this decision, the Board affords the Veteran all reasonable doubt in his favor disregards the December 2017 VA examination report for rating purposes given the Veteran's conflict with his examiner; as well as practicable and equitable concern over reducing the Veteran's entitlement for bilateral hearing loss in its entirety after various compensable ratings have already been established.  All told, the Board finds the evidence supports a 30 percent rating for bilateral hearing loss from August 1, 2017, the date of the August 2017 VA examination.  

III. Conclusion

For reasons discussed above, and in granting the Veteran all benefit-of-the-doubt with respect his claim, the Board finds the Veteran entitled to various staged ratings for bilateral hearing loss as ordered below.



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to January 15, 2014, is denied.

Entitlement to a 30 percent rating, but no higher, for bilateral hearing loss from January 15, 2014, to September 20, 2016, is granted.

Entitlement to a rating in excess of 50 percent rating for bilateral hearing loss from September 20, 2016, to August 1, 2017, is denied.

Entitlement to a 30 percent rating, but no higher, for bilateral hearing loss, effective August 1, 2017, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


